Citation Nr: 0921922	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to service connection for residuals of 
asbestos exposure.  

3.  Entitlement to an initial compensable rating for 
degenerative changes of the bilateral elbows, right wrist, 
and bilateral ankles.

4.  Entitlement to a compensable rating for degenerative 
changes of the bilateral knees prior to February 13, 2008, 
and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for residuals of a 
nondisplaced fracture of the left distal radius prior to 
February 13, 2008, and in excess of 20 percent thereafter.

6.  Entitlement to a compensable rating for degenerative 
changes of the left shoulder prior to October 26, 2004, and 
in excess of 10 percent thereafter.

7.  Entitlement to a compensable rating for degenerative 
changes of the right shoulder prior to October 26, 2004, and 
in excess of 10 percent thereafter.

8.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

9.  Entitlement to an initial compensable rating for service-
connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1975, and from February 1986 to November 2001. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service-
connected for the all the disabilities listed on the cover 
page except an acquired psychiatric disorder and residuals of 
asbestos exposure.  The claims file was subsequently 
transferred to the RO in Waco, Texas.  

The Veteran was initially awarded noncompensable ratings for 
degenerative changes of the bilateral wrists, bilateral 
ankles, bilateral knees, bilateral elbows, bilateral 
shoulders, bilateral hearing loss, and hemorrhoids.  
Effective October 2004, the Veteran's rating for degenerative 
changes of the bilateral shoulders was increased to 10 
percent each.  Effective February 2008, the Veteran's rating 
for degenerative changes of the bilateral knees was increased 
to 10 percent total for both knees, and also, the rating for 
residuals of a nondisplaced fracture of the left distal 
radius was increased to 20 percent disabling.  Although these 
were partial grants of the benefit sought, the Board notes 
that the Veteran has indicated continued disagreement with 
the rating assigned and the Veteran has not been granted the 
maximum benefit allowed.  Therefore, these matters are before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further notes that during the Veteran's October 
2008 BVA hearing, he and his representative believed that the 
Veteran's evaluation for skin cancer was also on appeal.  The 
Board notes that in the January 2003 rating decision, service 
connection for skin cancer was denied.  The Veteran expressed 
disagreement with this decision in a January 2004 letter.  In 
a February 2004 rating decision, the Veteran was awarded 
service connection for skin cancer of the right forearm and 
bridge of nose and was awarded a noncompensable rating.  The 
Veteran did not file a Notice of Disagreement to the February 
2004 decision.  As such, this matter is not before the Board 
because it has not been prepared for appellate review.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having an acquired 
psychiatric disorder (depression) attributable to his period 
of active service.  

2.  The Veteran is not currently diagnosed as having 
asbestosis or any residuals related to in-service asbestos 
exposure. 

3.  The Veteran experiences painful and limited motion with 
arthritis in his bilateral ankles, bilateral elbows, and 
right wrist, but without ankylosis of any of these joints, 
marked limitation of motion in the ankles, forearm flexion 
limited to 90 degrees, or forearm extension limited to 75 
degrees.

4.  Prior to, and since, February 13, 2008, the Veteran 
experiences painful and limited motion with arthritis in his 
bilateral knees, but without recurrent subluxation or laxity, 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.

5.  Prior to February 13, 2008, the Veteran experienced 
painful and limited motion with arthritis in his left wrist, 
but did not objectively manifest a nonunion of the radius.

6.  Since February 13, 2008, the Veteran experiences nonunion 
of the left radius without loss of bone substance or marked 
deformity.  

7.  Prior to, and since, October 26, 2004, the Veteran 
experiences painful and limited motion with arthritis in the 
bilateral shoulders, but without motion limited to shoulder 
level.  

8.  The Veteran has no worse than Level II hearing in the 
right ear and no worse than a Level II hearing in the left 
ear. 

9.  The Veteran's hemorrhoids are currently asymptomatic, and 
are no more than mild to moderate in nature.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (depression) was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  Residuals of asbestos exposure were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008)

3.  The criteria for an initial 10 percent rating for 
degenerative changes of each elbow, each ankle, and the right 
wrist have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, Diagnostic Code 5003 (2008).

4.  The criteria for an initial 10 percent rating for 
degenerative changes of each knee prior to February 13, 2008 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 
4.71a, Diagnostic Code 5003 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of each knee before and 
after February 13, 2008 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5003 
(2008).

6.  The criteria for an initial 10 percent evaluation prior 
to February 13, 2008 for residuals of residuals of a 
nondisplaced fracture of the left distal radius have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Code 5212 (2008).  

7.  The criteria for an initial rating in excess of 20 
percent from February 13, 2008 for residuals of residuals of 
a nondisplaced fracture of the left distal radius have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 
4.71a, Diagnostic Code 5212 (2008).  

8.  The criteria for an initial 10 percent rating prior to 
October 26, 2004 for degenerative changes of the right 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71, 4.71a, Diagnostic Code 5003 (2008).

9.  The criteria for an initial rating in excess of 10 
percent before and after October 26, 2004 for degenerative 
changes of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5003 
(2008).

10.  The criteria for an initial 10 percent rating prior to 
October 26, 2004 for degenerative changes of the left 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71, 4.71a, Diagnostic Code 5003 (2008).

11.  The criteria for an initial rating in excess of 10 
percent before and after October 26, 2004 for degenerative 
changes of the left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5003 
(2008).

12.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).

13.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2002, November 2002, September 
2005, March 2006 and May 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


Service Connection Claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.


Acquired Psychiatric Disorder

The Veteran contends that he currently experiences depression 
and PTSD attributable to his period of active duty.  

Service connection for PTSD requires medical evidence 
including a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The diagnosis of a mental disorder must 
conform to the DSM-IV and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a). 

In regards to the claim for PTSD, the Veteran submitted a 
PTSD questionnaire in January 2003 indicating that while 
serving in Thailand at the Ubon RTAFB, he was exposed to an 
attack by guerilla fighters who threw a satchel into the 
aircraft parking and munitions area.  These attackers were 
killed as they tried to breach the perimeter of the area.  He 
was not provided a weapon as he was an aircraft maintenance 
engineer.  The Veteran recalled that this attack occurred 
sometime between July 1972 and July 1973.  In October 1972, 
the Veteran recalled a mortar attack on an AC-130 gunship 
parking/maintenance area and bomb dump.  He was working on 
the runway and upon return, a mortar attack occurred lasting 
approximately one hour.  He further recalled sporadic weapons 
and mortar fire for the rest of the night.  He stated that in 
December 1972, an AC-130 gunship went down and he 
participated in the recovery effort of the downed crew.  He 
advised that he knew several of the people, but only a few 
were recovered.  

In March 1973, the Veteran recalled a F-4 fighter jet 
exploded following a takeoff accident, that he watched the 
fire and flames and was prevented from returning to base for 
an hour.  In October 1989, the Veteran advised that a KC-135 
aircraft was inboard to land at Loring AFB in Maine and it 
exploded over Canadian airspace.  He reported knowing the 
pilot and was part of the medical recovery team.  He was 
responsible for surveying the area, making safety 
recommendations and ensuring worker safety.  He aided in 
recovery and identifying the bodies of the four crew 
members-all of whom he knew.  In addition, the Veteran 
reported that from January 1995 to July 1999, he was 
subjected to workplace harassment by a Colonel.  The Veteran 
recalled maintaining constant vigilance regarding his career.  
He stated that this resulted in emotional strain and chaos.  
The Veteran advised that he had filed complaints, but 
received no long-term relief as a result.  He stated that his 
stress levels remained high, contributing to his family 
problems until his retirement in November 2001.  

The Veteran's service treatment records reflect treatment for 
depression and anxiety.  In a February 1998 Report of Medical 
History, the Veteran indicated that he had depression or 
excessive worry.  In the Veteran's July 2001 Report of 
Medical History for retirement, the Veteran noted he had 
frequent trouble sleeping and depression or excessive worry.  
The Veteran's trouble sleeping was noted to mostly be due to 
his back pain and discomfort.  His in-service treatment for 
depression was confirmed from 1998 to 2001.  He was noted to 
have depression upon service discharge.  

In December 2002, the Veteran underwent a VA psychiatric 
examination and he was noted to have no psychiatric 
diagnoses.  

In an August 2003 letter from the Veteran's social worker, he 
indicated that the Veteran received treatment for dysthymia 
and adjustment disorder from May 1999 to October 2000.  The 
social worker indicated that the Veteran's report of his time 
in Vietnam and associated flashbacks appeared to be 
consistent with symptoms of PTSD.  He indicated that the 
focus of the Veteran's treatment was marital difficulties, 
but the Veteran manifested anxiety and obsessive traits in 
his personality.  The social worker indicated that the 
Veteran's personality traits cause him to have anxious 
thought patterns and generalized anxiety, which could be 
linked to PTSD.

In a July 2004 psychiatric treatment record, the Veteran was 
diagnosed as having PTSD consistent with his military 
service.  

In a letter dated in May 2005, the Veteran was noted to be 
undergoing treatment for PTSD, "resulting from his 
experiences in the military."  It was further noted that 
"[w]hile on active duty, [the Veteran] was involved in a 
mortar and rocket attack on July 10, 1972, and he was trapped 
off base with other troop member when an aircraft went down 
under friendly fire in December of 1972.  The team had to 
hideout overnight and watched as a plane exploded on the 
runway.  [The Veteran] lost many of his friends."  The 
physician indicated that following service, the Veteran was 
unable to cope with his experiences and believed his feelings 
and flashbacks to be natural.  He experienced recurring 
nightmares, suppression of emotions, continuing functioning 
as life is normal, and physical health problems.  The 
physician indicated that these were all distinct 
characteristics of PTSD.  

A May 2006 letter regarding psychiatric treatment reflects 
that the Veteran is currently diagnosed as having PTSD and 
major depressive disorder "resulting from his experiences in 
the military."  The examiner did not indicate the specific 
traumatic events or experiences in the military that 
contributed to his psychiatric disorders.  This physician, 
who also wrote the May 2005 letter, indicated that the 
Veteran continued to have disturbing dreams, nightmares, 
flashbacks, suppression of emotions, etc., and again 
indicated that the symptoms were distinct characteristics of 
PTSD and major depressive disorder.  Attached to this letter 
was a June 2004 treatment record reflecting the Veteran's 
stressors as including rocket and mortar attacks in Southeast 
Asia.  Also noted were three major aircraft accidents 
involving close friends and the Veteran's responsibility of 
picking bodies up.  The Veteran had reported flashbacks when 
he was tired or stressed, he would not sit with his back 
towards the door or window, and always wanted to know where 
the exits were.  The Veteran was subsequently diagnosed as 
having PTSD related to his military service.  

In an August 2007 deferred rating decision, the RO indicated 
that the plane crash reported in Laos and the crash over 
Canada as alleged by the Veteran were confirmed, but that his 
presence in Ubon, Thailand and Loring AFB in Maine were not 
confirmed.  

In March 2008, the Veteran underwent a VA PTSD examination.  
He reported the onset of his symptoms related to emotional 
distress sometime in 1974 or 1975.  The Veteran reported in-
service treatment for depression, stress, anxiety, martial 
problems, and problems with his military work.  His current 
symptoms included anxiety and depression, and reported that 
sometimes he wants to just give up.  He reported anger 
control problems, but tended to avoid situations involving 
conflict.  He advised that he is hypervigilant and cannot sit 
with his back to the door.  He has startle symptoms and has 
difficulty sleeping.  He reported intrusive thoughts about 
twice a year and denied psychotic symptoms.  The examiner 
indicated that the Veteran's stressor was conceded for his 
involvement in a 1989 plane crash.  The Veteran related that 
he was a weapons mechanic in the military and was involved in 
the recovery of a KC-135 crash.  The Veteran indicated that 
his worst stressor was a mortar attack that he experienced 
while serving in Thailand and he advised that he was nearly 
killed in this attack.  The Veteran denied any frequent or 
intense recurrence of this trauma, and the examiner found 
that as such, the Veteran symptoms did not fit the criteria 
for a diagnosis of PTSD.  

Mental status examination revealed logical, coherent, and 
relevant thought processes and he was noted to be well-
oriented to time, place, person, and situation.  His affect 
was spontaneous and exhibited good reasoning.  He had good 
verbal comprehension and concentration, although he reported 
that following his heart surgery, he experienced short-term 
memory problems.  His sensorium was noted to be a bit cloudy.  
The Veteran had manic symptoms twice yearly and endorsed 
symptoms of anxiety, panic attacks, depression, insomnia, 
crying spells, anhedonia, anger control problems and 
nightmares.  The Veteran denied hallucinations, delusions, 
suicidal and homicidal ideations.  The examiner indicated 
that although the Veteran does not meet the criteria for a 
PTSD diagnosis, he exhibited mood instability and an 
oppositional attitude.  The examiner further indicated that 
the Veteran's Minnesota Multiphasic Personality test resulted 
in an exaggerated and invalid response set.  The examiner 
ultimately diagnosed the Veteran as having a mood disorder, 
not otherwise specified.  He exhibited mild symptoms of PTSD, 
but did not fit the full disorder.  The examiner opined that 
the Veteran's mild mental condition "is not necessarily tied 
to his military service."  

Most recently in a July 2008 VA treatment record, the Veteran 
was noted to have PTSD, generalized anxiety disorder, and 
major depression, recurrent, moderate.  

Upon review of the evidence of record, the Board finds that 
there is a basis for granting service connection for a 
psychiatric disorder.  Although the evidence of record does 
not specifically link the conceded stressor (plane crash over 
Canada) to his currently diagnosed PTSD, there is evidence 
that the Veteran was treated for depression in and since 
service, it was noted at service separation, and his 
depression has been positively linked to his in service 
experiences as noted in a May 2006 physician's opinion 
letter.  The Board recognizes that the December 2002 VA 
examiner found that the Veteran had no psychological 
disorders, but most other medical treatment records reflect a 
diagnosis of a psychiatric disability including PTSD and/or 
depression.  Of note, the most recent VA examiner indicated 
that the Veteran had a mood disorder, but stated that it was 
"not necessarily" related to his military service-this 
notation, however, did not exclude the possibility that its 
onset was during service.  As such, with resolution of all 
reasonable doubt in he Veteran's favor, the Board finds that 
the Veteran's currently diagnosed acquired psychiatric 
disorder is attributable to his period of active duty.  


Residuals of Asbestos Exposure

The Veteran seeks service connection for any condition 
resulting from his in-service exposure to asbestos.  Of note, 
the Veteran did not reply to the November 2002 VCAA notice 
requesting the specific condition claimed as a result of 
asbestos exposure.

The VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The Manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

The Veteran's service treatment records, specifically his 
retirement medical records, reflect that he was exposed to 
asbestos in service, and as such, the Board concedes in-
service exposure to asbestos.  However, there was no lung 
disorder or other disorder related to asbestos noted upon his 
discharge medical examination in July 2001.  Thus, the issue 
before the Board is whether the Veteran has a current 
disorder attributable to his in-service exposure to asbestos.  

In a February 1998 Report of Medical History, the Veteran 
reported pain or pressure in his chest.  No disability was 
noted.  In his July 2001 Report of Medical History, the 
Veteran indicated that he did not have pain or pressure in 
his chest, he did, however, note exposure to asbestos.

In May 2002, the Veteran underwent a chest x-ray following 
complaints of a cough.  He was noted to have an infiltrate at 
the left pulmonary base and a clear right lung.  The 
impression was left basilar infiltrate, probably pneumonic.  
In April 2003, the Veteran underwent a chest x-ray and it was 
found to be a normal examination.

In December 2002, the Veteran underwent a VA general medical 
examination.  His chest x-ray was normal, and he was noted to 
have a single, remote exposure to asbestos.  No asbestos-
related or lung disorder was noted.  He was, however, noted 
to have atypical chest pain.  

During his October 2005 VA examination regarding his 
hemorrhoids, the examiner indicated that the Veteran had a 
chest x-ray in July 2004 based upon the possibility that the 
Veteran had emphysema, but no diagnosis had been made.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a disorder related to 
residuals of asbestos exposure.  Absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of a residual 
disorder caused by asbestos exposure related to the Veteran's 
service, service connection must be denied. 


Increased Ratings Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a Veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  That is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  See 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Degenerative Changes of the Elbows, Right Wrist, and 
Bilateral Ankles

The Veteran contends that the current severity of the 
degenerative changes of his bilateral elbows, right wrist, 
and bilateral ankles warrant a compensable rating.  By way of 
background, the Veteran was initially awarded service 
connection for degenerative changes of the bilateral elbows, 
right wrist and bilateral ankles in a January 2003 rating 
decision based upon clinical evidence diagnosing degenerative 
changes in these joints.  

These disorders are currently evaluated as noncompensable 
under Diagnostic Code 5003 where degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Also, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

Diagnostic Code 5271 provides the rating criteria for limited 
motion of the ankle.  Moderately limited motion of the ankle 
is rated 10 percent disabling and markedly limited motion of 
the ankle is rated 20 percent disabling.  See 38 C.F.R. § 
4.71a.

Limitation of forearm motion based upon an elbow disability 
is addressed under Diagnostic Code 5206.  Under this Code, a 
10 percent rating is warranted where the evidence 
demonstrates forearm flexion of either the major or minor 
extremity limited to 100 degrees.  In order to achieve the 
next-higher 20 percent rating, the evidence must show forearm 
flexion of either the major or minor extremity limited to 90 
degrees.

Also of relevance is Diagnostic Code 5207, concerning 
limitation of forearm extension.  That diagnostic code 
provides a 10 percent rating for forearm extension of either 
the major or minor extremity limited to 45-60 degrees.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must show forearm extension of either the major or 
minor extremity limited to 75 degrees.

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 provides 
ratings for ankylosis of the wrist.  The code provides for 20 
and 30 percent ratings for ankylosis of the wrist, favorable 
in 20 to 30 degrees of dorsiflexion depending on whether the 
minor or major extremity is involved.

The Veteran was first diagnosed as having arthritis of the 
noted joints during his December 2002 VA examination.  At 
that time he reported numbness in his legs and that his foot 
felt as if it was bruised.  He reported pain and weakness, 
especially in the left arm.  Physical examination revealed no 
neurological deficiency in the upper extremities.  The left 
elbow appeared normal, without tenderness, and with a full 
range of motion.  His left wrist and hand were normal and 
without swelling or tenderness.  The lower extremities were 
negative for neurological deficiencies.  X-rays of the left 
elbow and hand were normal.  Following a body scan, the 
examiner noted that the Veteran had evidence of very mild 
degenerative changes of the wrists, elbows, and ankles.  The 
examiner ultimately diagnosed the Veteran as having a history 
of pain in multiple joints.  He, however, was not found to 
have a significant reduction of range of motion in these 
joints.  

In October 2005, the Veteran underwent another VA examination 
of the joints.  He reported soreness of the ankles and no 
specific symptoms in the elbows.  He advised that he 
experienced wrist pain and weakness.  Range of motion testing 
in the elbows revealed normal ranges of motion with full 
extension of each elbow to 0 degrees, 160 degrees of flexion, 
90 degrees of supination, and 90 degrees of pronation.  
Repetitive motion of rapid flexion and extension of each 
elbow showed no changes in the ranges of motion and no pain 
resulted.  

Physical examination of the wrists revealed bilateral 
dorsiflexion to 45 degrees, palmar flexion to 85 degrees.  
Each wrist deviated radially to 9 degrees-14 degrees is 
normal.  Each wrist deviated ulnarward to 14 degrees-22 
degrees is normal.  The Veteran was noted to be right hand 
dominant.  Repetitive flexion and extension of the wrists did 
not result in additional weakness, fatigue, incoordination or 
changes in range of motion.  There was no pain noted in 
either wrist with repetitive motions.  

Physical examination of the Veteran's ankles revealed 
bilateral dorsiflexion to 20 degrees, plantar flexion to 60 
degree, inversion to 12 degrees and eversion to 3 degrees.  
Repetitive motion in the ankles did not change the ranges of 
motion, and caused no pain, weakness, or fatigue.  

The examiner indicated that the Veteran had no right wrist 
disability.  He indicated that the Veteran had no significant 
disabilities or abnormalities of the elbows.  The examiner 
indicated that the Veteran had subjective discomfort in the 
ankles with no significant reduction in changes in ranges of 
motion and no disability.  

In February 2008, the Veteran underwent another VA 
examination of the joints.  The Veteran complained of 
bilateral mechanical elbow pain of 2 to 3 out of 10 in terms 
of the severity of the pain.  The Veteran advised that flare-
ups of elbow pain, intensity of 6 to 7 out of 10, occur once 
or twice yearly and last about two days.  He denied any elbow 
effusion or instability.  In the bilateral wrists, the 
Veteran reported daily mechanical wrist pain of 4 out of 10 
in intensity.  When the wrists flare-up, pain is from 6 to 8 
in intensity and is usually associated with repetitive or 
strenuous use.  The flare-ups last from one to one and a half 
hours.  The Veteran advised that he experiences occasional 
episodes of wrist effusion.  He reported daily, bilateral 
mechanical ankle pain from 3 to 4 out of 10 in terms of 
intensity, with flare-ups occurring two to three times 
yearly, lasting from two to seven days and at 7 out of 10 in 
terms of intensity.  The Veteran denied any ankle effusion or 
instability.  The Veteran further reported occasional 
difficulty completing required activities of daily living due 
to the acute exacerbations of his multiple joint pain 
syndrome.  The Veteran reported that he can walk and stand 
for up to 30 minutes due to his ankle and knee symptoms.  The 
Veteran was noted to have a 25-pound lifting limitation and 
reported increased wrist, elbow and shoulder pain associated 
with repetitive, strenuous or overhead use.  

Physical examination of the elbows revealed normal-appearing 
elbow joints without evidence of effusion, visible 
arthropathy or ligamentous laxity.  Range of motion testing 
in the left elbow revealed flexion to 140 degrees pre-
repetitive motion and 145 degrees post-repetitive motion; 
supination to 85 degrees, both pre- and post-repetitive 
motion; and pronation to 80 degrees, both pre- and post-
repetitive motion.  Range of motion testing in the right 
elbow revealed flexion to 145 degrees, both pre- and post-
repetitive motion; supination to 85 degrees, both pre- and 
post-repetitive motion; and pronation to 80 degrees, both 
pre- and post-repetitive motion.  The Veteran had no apparent 
pain, loss of motion, weakness, fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  X-ray of the left elbow revealed osseous 
structures that appeared in normal alignment and density.  
There was no evidence of acute fractures or dislocations, but 
there was evidence of multiple surgical clips in the soft 
tissue of the ventral forearm.  The Veteran's left elbow 
revealed a minor abnormality.  The Veteran's right elbow X-
ray was negative.  The bilateral elbows were ultimately found 
to be clinically and radiographically within normal limits.  

Physical examination of the right wrist revealed a normal 
wrist without visible arthropathy or effusion.  The carpal 
grind test was negative and the bilateral hand grip strength 
was noted to be 5/5.  Palmar flexion was to 80 degrees, both 
pre- and post-repetitive motion; dorsiflexion to 60 degrees, 
both pre- and post-repetitive motion; ulnar deviation to 45 
degrees, both pre- and post-repetitive motion; and radial 
deviation to 20 degrees, both pre- and post-repetitive 
motion.  The Veteran complained of pain upon extreme 
dorsiflexion, but there was no apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  X-ray of the right 
wrist was negative.  The assessment was that the right wrist 
was clinically and radiographically within normal limits.  

Physical examination of the bilateral ankles revealed normal-
appearing bilateral ankle joints without visible arthropathy 
or effusion.  There was no ligamentous laxity, but there was 
a minimal tenderness to palpation of the right Achilles 
tendon at the calcaneal insertion.  Bilateral range of motion 
testing revealed, plantar flexion to 45 degrees, both pre- 
and post-repetitive motion; dorsiflexion to 20 degrees, both 
pre- and post-repetitive motion; inversion to 30 degrees, 
both pre- and post-repetitive motion; and eversion to 15 
degrees, both pre- and post-repetitive motion.  There was no 
apparent pain, loss of motion, weakness, fatigability, or 
loss of coordination during or following three repetitions of 
range of motion.  X-ray of the left ankle revealed osseous 
structures in normal alignment and density and without 
evidence of acute fractures or dislocations.  The ankle 
mortise appeared intact, but surgical clips were noted within 
the soft tissues of the left ankle.  This was noted to be a 
minor abnormality.  X-ray of the right ankle revealed osseous 
structures in normal alignment and density and without 
evidence of acute fractures or dislocations.  The ankle 
mortise appeared intact.  There was a small dorsal calcaneal 
spur noted as well as a surgical clip within the soft 
tissues.  This was noted to be a minor abnormality.  The 
assessment of the bilateral ankles was that the clinical and 
radiographic examinations were within normal limits.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a separate 10 percent rating for 
each of the joints claimed in this section.  The record 
reflects a December 2002 diagnosis of arthritis of the 
bilateral elbows, right wrist and bilateral ankles following 
a body scan.  Further, the examiner indicated that the 
Veteran reported pain and weakness in these joints and there 
was "no significant reduction in range of motion" of the 
joints listed.  Although range of motion testing was not 
performed, this statement by the examiner indicates that 
there was some reduction in range of motion, albeit not 
"significant."  As such, the Board finds that the Veteran 
is entitled to initial separate 10 percent evaluations for 
each elbow, the right wrist, and for each ankle based upon 
evidence of arthritis in these joints, reduction in range of 
motion, and reports of pain.  38 C.F.R. § 4.59.

The Veteran is not, however, entitled to ratings in excess of 
10 percent for these joints as the evidence of record does 
not show ankylosis of any of these joints, and the Veteran's 
ankles do not reflect marked limitation of motion, and his 
forearm flexion is not limited to 90 degrees, nor is his 
forearm extension limited to 75 degrees.  As such, a 10 
percent rating for each joint of the bilateral elbows, 
bilateral ankles and right wrist is the maximum evaluation 
available to the Veteran for these disorders.  

Degenerative Changes of the Bilateral Knees

The Veteran seeks a compensable rating prior to February 13, 
2008, and in excess of 10 percent thereafter, for his 
service-connected degenerative changes of the bilateral 
knees.  The Veteran's degenerative changes of the Veteran's 
knees are currently rated at 10 percent disabling based upon 
x-ray evidence of minor degenerative changes in both knees 
and daily mild to moderate mechanical knee pain.  

The limitation of motion codes referable to the knee and leg 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 
5261.  First, Diagnostic Code 5256 rates based on the 
presence of ankylosis, or immobility of the joint.  As the 
Veteran has movement in his knee joints, this Code is 
inapplicable.

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 60 degrees, a noncompensable rating is warranted.  
When flexion is limited to 45 degrees, a 10 percent rating is 
warranted.  Flexion limited to 30 degrees warrants a 20 
percent rating, while flexion limited to 15 degrees warrants 
the maximum 30 percent rating.

Diagnostic Code 5261 rates based on limitation of extension.  
That Code provides that when extension is limited to 5 
degrees, a noncompensable rating is warranted. Extension 
limited to 10 degrees warrants a 10 percent rating.  When 
limitation of extension is at 15 degrees, a 20 percent rating 
is warranted.  Extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating, and a 50 percent rating requires that 
extension be limited to 45 degrees.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

As previously noted above, degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x- ray findings without 
limitation of motion will not be combined with ratings based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Also, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

In July 2002, the Veteran underwent a VA examination of the 
knee joints.  He reported constant pain and weakness in his 
left knee that was exacerbated by ascending and descending 
stairs.  He reported that this has continued for years and he 
must use a knee brace as his knee occasionally gives out.  He 
advised that the pain is in both knees, but is worse in his 
left knee.  Left knee examination revealed normal alignment 
without effusion.  The patellar position was normal and the 
translation was not tender.  There was mild tenderness on the 
medial side as well as mild crepitation.  The ligaments were 
noted to be stable, and McMurray and drawer tests were both 
negative.  Range of motion in the left knee was from 0 to 140 
degrees.  The right knee examination was normal without any 
swelling or deformity.  There was no tenderness and the 
ligaments were stable.  Again, the McMurray and drawer test 
were negative, and the range of motion in the right knee was 
from 0 to 140 degrees.  X-ray of both knees were normal and 
without evidence of residual trauma.  The examiner ultimately 
diagnosed the Veteran as having a history of gradual onset of 
bilateral knee pain and normal knee joints with stable 
ligaments and normal range of motion.  

In the December 2002 VA examination, the Veteran's knees were 
noted to have mild degenerative changes following a body 
scan.  He was noted to have a history of pain in multiple 
joints, but there was no significant reduction of range of 
motion in any of them.  

During the October 2005 VA examination, the Veteran reported 
a tendency of falling due to his knees.  He was noted to have 
been diagnosed as having chondromalacia.  He reported 
difficulty ascending and descending both stairs and ladders.  
Physical examination of the knees revealed no thickening in 
either.  Both knees revealed a range of motion from 0 to 140 
degrees with no pain on the right and pain at the extreme on 
the left.  McMurray's and Lachman's testing was negative in 
both knees.  There was no ligament laxity, or varus or valgus 
instability found in either knee.  There was no knee pain or 
tenderness in either knee, but both knees revealed crepitus 
consistent with chondromalacia.  Ultimately, the examiner 
diagnosed the Veteran with bilateral chondromalacia.  

Upon VA examination in February 2008, the Veteran reported 
daily bilateral mechanical knee pain of 4 to 5 out of 10 in 
terms of its intensity.  Upon flare-ups four to five times 
yearly, lasting for one to two days, the Veteran advised that 
the pain is 8 out of 10 in intensity.  The Veteran reported 
that he could walk or stand for up to 30 minutes due to the 
symptoms related to his knees.  He walked freely and briskly 
with a mildly antalgic gait favoring the left leg.  The 
Veteran was noted to be wearing a neoprene knee wrap on the 
left knee, but no other assistive devices were used.  

Physical examination of the knees revealed normal-appearing 
bilateral knees without visible arthropathy or effusion.  
There was no ligamentous laxity, but there was a positive 
lateral McMurray's sign on the right.  Bilateral range of 
motion testing revealed extension to 0 degrees, both pre- and 
post-repetitive motion, and flexion to 140 degrees, both pre- 
and post-repetitive motion.  There was no apparent pain, loss 
of motion, weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  X-
rays of both knees revealed minor degenerative changes in 
both knee joints without any appreciable joint space 
narrowing or joint effusion.  The left side revealed a 9 mm 
lesion involving the medial condyle of the femur.  It had a 
central lucency and a sclerotic margin, which could mean 
possible osteoid osteoma, a Brodie's abscess, or a benign 
cyst.  The radiologist indicated that the knees were abnormal 
and attention was needed.  The Veteran was assessed as having 
degenerative joint disease of the bilateral knees with a 
mild, benign bone cyst of the left medial femoral condyle.  

Upon review of the evidence of record, the Board finds that 
the Veteran is entitled to an initial 10 percent rating, but 
nor more, for each knee.  As noted in the section above, the 
Veteran was found to have arthritis of the bilateral knee 
joints and had reported painful motion.  The examiner 
diagnosed the Veteran as having knee pain with mild 
degenerative changes and "no significant reduction of range 
of motion" in the knees.  The Board again finds that 
although no range of motion testing was performed on the 
Veteran's knees, the examiner indicated that there was some 
reduction of range of motion in the bilateral knees based 
upon arthritis and pain.  As such, the Board awards the 
Veteran an initial 10 percent rating for each knee based upon 
his limited range of motion, complaints of pain, and evidence 
of arthritis in the knees.  

The Veteran is not, however, entitled to a rating in excess 
of 10 percent for his service-connected bilateral knee 
disorder prior to or after February 13, 2008.  There is no 
evidence that at any point during the course of this appeal 
that either knee's flexion is limited to 45 degrees, or 
extension limited to 10 degrees so as to permit the 
assignment of an evaluation based on the degree of limitation 
of motion, as opposed to the presence of painful motion.  As 
such, a 10 percent rating for each knee is warranted for the 
entire appeal period.  


Residuals of the Nondisplaced Fracture of the Left Distal 
Radius

The Veteran seeks a compensable rating prior to February 13, 
2008, and in excess of 20 percent thereafter, for his 
service-connected residuals from a fracture of the left 
distal radius.  The Veteran has been found to be right 
handed, and as such, his left wrist is considered the minor 
wrist for rating purposes.  

These residuals are currently evaluated under Diagnostic Code 
5212, which provides for ratings based on impairment of the 
ulna.  Malunion of the ulna with bad alignment is rated 10 
percent for the major side and 10 percent for the minor side; 
nonunion of the ulna in the lower half is rated 20 percent 
for the major side and 20 percent for the minor side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side and 20 percent for the minor side; 
nonunion of the ulna in the upper half, with false movement, 
with loss of bone substance (1 inch (2.5cms) or more) and 
marked deformity is rated 40 percent for the major side and 
30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  

38 C.F.R. § 4.71a. Diagnostic Code 5213 provides ratings 
based on impairment of supination and pronation of the 
forearm.  Normal forearm supination is from 0 degrees to 80 
degrees.  Normal forearm pronation is from 0 degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 
provides that supination of the forearm limited to 30 degrees 
or less is rated 10 percent disabling for the major side and 
10 percent for the minor side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side and 20 percent for the minor side; 
limitation of pronation with motion lost beyond the middle of 
arc is rated 30 percent disabling for the major side and 20 
percent for the minor side.  Loss of supination or pronation 
due to bone fusion, with the hand fixed near the middle of 
the arc or moderate pronation, is rated 20 percent disabling 
for the major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side.  38 C.F.R. § 4.71a.

Again, limitation of wrist motion is rated under Diagnostic 
Code 5215, which provides a 10 percent rating for limitation 
of motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 provides 
ratings for ankylosis of the wrist.  The Code provides for 20 
and 30 percent ratings for ankylosis of the wrist, favorable 
in 20 to 30 degrees of dorsiflexion depending on whether the 
minor or major extremity is involved.

During the December 2002 VA examination, the Veteran's left 
wrist and hand were noted to be normal and without swelling 
or tenderness.  He had a full range of motion and 
satisfactory power in the left wrist.  It was noted that the 
Veteran could bring the fingertips to the palm of his hand 
without problems.  X-ray of the left wrist revealed an old 
fracture of the styloid process of the ulna.  Following the 
body scan, there were mild degenerative changes noted in the 
left wrist, but without evidence of abnormal increase in 
radiotrace uptake suggesting metastasis.  The EMG results 
were normal, and there was no evidence of left carpal tunnel 
syndrome.  The Veteran was noted to have a history of pain in 
multiple joints, including the wrists, but there was no 
current significant reduction of range of motion in any of 
the joints.  

In the October 2005 VA examination, the Veteran reported 
bilateral wrist pain.  He advised that he has to stop and 
rest while using the computer and had trouble using hand 
tools.  He related that while working, he must obtain help in 
lifting heavy objects.  As described above, physical 
examination of the wrists revealed bilateral dorsiflexion to 
45 degrees, palmar flexion to 85 degrees.  Each wrist 
deviated radially to 9 degrees-14 degrees is normal.  Each 
wrist deviated ulnarward to 14 degrees-22 degrees is normal.  
As also noted above, repetitive flexion and extension of the 
wrists did not result in additional weakness, fatigue, 
incoordination or changes in range of motion.  There was no 
pain noted in either wrist with repetitive motions.  The 
continued motion in the distal left wrist resulted in very 
mild pain in the distal radius, but not in the wrist joint.  
The examiner indicated that the Veteran's status-post 
fracture of the distal left radius resulted in post-traumatic 
arthralgia in the left wrist with no diminished range of 
motion.  Further, he indicated that there was no pain, 
weakness, or significant incoordination upon repetitive 
motion of the left wrist.  

Upon February 2008 VA examination, the Veteran reported daily 
mechanical wrist pain of 4 out of 10 in intensity.  When the 
wrists flare-up, pain is from 6 to 8 in intensity and is 
usually associated with repetitive or strenuous use.  The 
flare-ups last from one to one and a half hours.  The Veteran 
advised that he experiences occasional episodes of wrist 
effusion.  Again, the Veteran was noted to have a 25-pound 
lifting limitation and reported increased wrist pain 
associated with repetitive, strenuous or overhead use.  
Physical examination of the left wrist revealed a normal-
appearing wrist with no visible arthropathy or effusion.  The 
carpal grind test was negative and his hand grip strength was 
5/5.  Range of motion revealed palmar flexion to 70 degrees, 
both pre- and post-repetitive motion; dorsiflexion to 56 
degrees, both pre- and post-repetitive motion; ulnar 
deviation to 45 degrees, both pre- and post-repetitive 
motion; and radial deviation to 20 degrees, both pre- and 
post-repetitive motion.  The Veteran complained of pain upon 
extreme dorsiflexion, but there was no apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  X-ray of the left 
wrist revealed a deformity of the trapezoid bone, which was 
sclerotic.  The radiologist indicated that this was likely 
due to old trauma.  There was evidence of a nonunited 
fracture of the ulnar styloid process.  Degenerative changes 
were seen in the carpometacarpal joints in the second and 
third fingers.  Metallic clips were seen in the soft tissues 
in the distal forearm.  The radiologist indicated that this 
x-ray revealed an abnormal left wrist.  

Based upon review of the evidence of record, the Board finds 
that the Veteran is entitled to a 10 percent rating for his 
left wrist disorder prior to February 13, 2008, but no more 
than 20 percent thereafter.  Again, in December 2002, the 
Veteran's body scan revealed arthritis in the bilateral 
wrists.  He had reported pain and weakness, and the examiner 
diagnosed the Veteran's as having wrist joint pain with 
arthritis and "no significant reduction of range of motion" 
in the affected joints.  Again, the Board finds that there 
was at least some reduction of range of motion based upon the 
Veteran's reported pain and the finding of arthritis.  As 
such, a 10 percent rating is awarded prior to February 13, 
2008 for his service-connected left wrist disorder.  

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent prior to February 13, 2008 as there is 
no evidence of nonunion of the ulna or radius, limitation of 
pronation with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation, nor is there 
evidence of ankylosis of the left wrist joint.  The first 
evidence of nonunion of the ulna was following a February 
2008 x-ray.  As such, a rating in excess of 10 percent prior 
to February 13, 2008 is denied.  

A rating in excess of 20 percent thereafter is also denied as 
there is no evidence of marked deformity.  As such, a 20 
percent rating from February 13, 2008 is the maximum 
available benefit for the current severity of the Veteran's 
left wrist disorder.  

Degenerative Changes of the Bilateral Shoulders

The Veteran seeks a compensable rating, prior to October 26, 
2004, and in excess of 10 percent each thereafter, for his 
service-connected degenerative changes of the bilateral 
shoulders.  

The Veteran's shoulders are each evaluated as 10 percent 
disabling due to x-ray evidence of arthritis with limited 
motion.  As noted above, degenerative arthritis is rated 
under Diagnostic Code 5003, also located in 38 C.F.R. § 
4.71a.  Under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Also, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The normal range of the shoulder forward elevation (flexion) 
is from 0 to 180 degrees; the normal range of shoulder 
abduction is from 0 to 180 degrees; and the normal range of 
shoulder external and internal rotation is from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the Veteran is right-handed, his right 
shoulder is the major extremity.

The Diagnostic Code for rating shoulder disability based on 
limitation of motion is 5201, which provides a 20 percent 
rating when motion of either arm is limited to shoulder 
level, a 30 percent rating when major arm motion is limited 
to midway between the side and shoulder level, and a 40 
percent rating when major arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for either arm, 20 percent rating 
is granted if: there is malunion, with moderate or marked 
deformity; a 30 percent rating is granted for the major arm, 
and 20 percent for the minor arm, if there are recurrent 
dislocations of the arm at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at shoulder 
level, or with frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for the major arm, 
and 40 percent for the minor arm, for fibrous union of the 
arm.  A 60 percent rating for the major arm, and 50 percent 
for the minor arm, is granted for nonunion (false flail 
joint) of the arm.  An 80 percent rating for the major arm, 
and 70 percent for the minor arm, is granted for loss of head 
of (flail shoulder) for the minor arm.

The Board has considered other Diagnostic Codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation or impairment of the clavicle or scapula in 
either shoulder, thus, Diagnostic Codes 5200 and 5203 are not 
for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5203.

During the December 2002 VA examination, the Veteran's left 
shoulder was noted to have a normal contour and there was no 
tenderness.  The left shoulder had a full range of motion.  
The Veteran was found to have very mild degenerative changes 
of the shoulders and a history of pain, but the examiner 
noted that there was no significant reduction in range of 
motion of the Veteran's joints.  

In August 2004, the Veteran underwent private treatment 
regarding his bilateral shoulder pain.  He reported 
increasing pain in his shoulders during rehabilitation 
therapy in May 2004.  Physical examination revealed 
impingement sign on both sides with the left greater than the 
right.  There was slight weakness of the rotator cuff muscles 
and he had tenderness over the subacromial joint that was 
greater on the left than right.  X-ray examination revealed 
acromioclavicular (AC) joint arthropathy with an acromial 
hook on both sides.  The physician indicated that based upon 
the morphology of the acromion and his associated symptoms, 
the Veteran could be developing a rotator cuff tear.  

In October 2004, the Veteran underwent a MRI of the 
shoulders.  Upon MRI of the right shoulder, there was no 
evidence of muscular edema, retraction, or atrophy noted.  A 
small amount of fluid was found in the subacromial subdeltoid 
bursa.  There was no full thickness rotator cuff identified 
and the supraspinatus appeared intact.  There were posterior 
insertional fibers of the infraspinatus and some fluid 
intensity signal identified which could reflect a partial 
undersurface tear.  The Veteran had some cystic change of the 
humeral head seen underneath the insertion of the 
infraspinatus.  The teres minor and subscapularis tendons 
appeared to be intact.  The Veteran's biceps tendon was 
surrounded by fluid within the bicipital groove, but 
otherwise, the biceps was unremarkable.  There was some 
signal heterogeneity and blunting noted at the posterior 
superior labrum.  Further, the Veteran had some mild 
osteoarthritic changes noted at the right AC joint.  
Ultimately, the impression was a low grade partial 
undersurface tear of the posterior infraspinatus over an area 
of cystic change of the humeral head and the appearance of 
some degenerative change of the posterior superior labrum.  
There was no right rotator cuff seen, but there was biceps 
tenosynovitis, mild subacromial subdeltoid bursitis and mild 
AC degenerative change.  

The left shoulder revealed no muscular retraction, atrophy or 
edema.  There was approximately 1 cm proximal to the 
supraspinatus insertion, abnormal increased signal is 
identified which was not of a fluid intensity and appeared to 
be located within the substance of the tendon, and articular 
surface.  There was a fluid intensity identified near the 
supraspinatus tendon.  There was a tiny intermediate grade 
articular surface partial tear of the supraspinatus.  The 
infraspinatus demonstrated an 8 mm area of fluid intensity 
signal at the insertional fibers posteriorly and this was 
overlying the area cystic change.  The teres minor and 
subscapularis tendons were intact.  The biceps tendon was 
surrounded by fluid in the bicipital groove and appeared to 
be within the normal location.  There was a linear area of 
signal abnormality within the center of the tendon.  There 
was no obvious labral defect identified, but there was 
moderate acromioclavicular joint osteoarthritic change noted.  
The findings were suggestive of a longitudinal split tear of 
the intra-articular long head biceps tendon.  There was 
evidence of some biceps tenosynovitis.  There was no full 
thickness rotator cuff tear identified, but there was 
evidence of low grade partial undersurface tears of the 
posterior infraspinatus and mid supraspinatus.  There was a 
marked amount of supraspinatus tendinosis and left AC 
degenerative change found.  

In November 2004, the Veteran went for follow up treatment 
for his bilateral shoulder pain.  He reported a little 
improvement in the pain, but the range of motion did not 
reflect any significant improvement.  The physician opined 
that the majority of the Veteran's symptoms were related to 
his stiffness, despite the MRI findings.  

During the October 2005 VA examination, the Veteran reported 
difficulty reaching back with either arm due to the 
limitation of motion in his shoulders and had difficulty 
reaching overhead.  He reported fatigue when he used the 
computer and had to rest every 30 minutes.  He further 
advised that he would be able to lift 50 pounds, but if done 
repetitively, it could give him bilateral shoulder pain.  
Range of motion testing in the shoulders revealed abduction 
limited to 120 degrees on the right and to 90 degrees on the 
left.  Anterior extension was limited to 120 degrees on the 
right and 100 degrees on the left.  External rotation of each 
humerus with the arm and elbow hanging dependent allowed 20 
degrees of external rotation of the right shoulder and 30 
degrees of the left shoulder.  Posterior flexion was limited 
to 20 degrees in the right shoulder and to 15 degrees to the 
left.  The limitation of motion in the shoulders was due to 
stiffness, and there was no pain unless the Veteran tried to 
overcome the stiffness limits.  The examiner indicated that 
these range of motions were below normal.  Repetitive motions 
in the shoulders resulted in fatigue following 5-cycles of 
abduction and anterior extension in both shoulders.  There 
was no change in the range of motion and no significant pain.  

During the February 2008 VA examination, the Veteran reported 
mechanical bilateral shoulder pain, 5 of 10 in severity.  The 
Veteran advised that three to four times yearly, he 
experiences bilateral shoulder flare-up pain of 10 of 10 in 
intensity.  These flare-ups last up to two weeks.  The 
Veteran denied symptoms of shoulder instability. The Veteran 
was noted to have a 25-pound lifting limitation and reported 
increased shoulder pain associated with repetitive, strenuous 
or overhead use.  

Physical examination of the shoulders revealed normal-
appearing bilateral shoulder joints without evidence of 
muscle wasting or atrophy.  The sulcus sign, drop-arm test, 
and subacromial impingement signs were all negative.  Range 
of motion revealed forward flexion to 180 degrees, both pre- 
and post-repetitive motion.  External rotation was to 80 
degrees, both pre- and post-repetitive motion.  Internal 
rotation was to 90 degrees, both pre- and post-repetitive 
motion.  The Veteran complained of pain on extremes of motion 
in each plane.  The examiner indicated that there was no 
apparent weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  

X-ray of the left shoulder revealed osseous structures that 
were normal in alignment and density.  The joint spaces were 
well maintained and there were not acute fractures or 
dislocations noted.  Mediastinal surgical clips were noted in 
the visualized portions of the left hemithorax.  The Veteran 
was diagnosed as having a minor abnormality in the left 
shoulder.  X-ray of the right shoulder revealed osseous 
structures that were normal in alignment and density.  There 
were no acute fractures or dislocations noted, but there was 
evidence of a small, bony spur in the inferior surface of the 
acromion and adjacent to the right AC joint.  Surgical clips 
were noted to be overlying the medial part of the right 
hemithorax.  The Veteran was diagnosed as having a minor 
abnormality of the right shoulder.  The ultimate assessment 
of the left shoulder was that it was clinically and 
radiographically within normal limits, and the right shoulder 
had a small, subacromial degenerative spur.  

Upon review of the evidence of record, the Board finds that 
the Veteran is entitled to an initial 10 percent rating for 
each shoulder.  As noted above, the December 2002 VA examiner 
indicated that the Veteran had degenerative changes of the 
bilateral shoulders with painful motion.  The examiner 
indicated that the Veteran's bilateral shoulder disability 
exhibited no significant reduction in range of motion.  
Further, the Veteran's complaints of pain in the joints have 
been consistently reported since December 2002.  Thus, the 
Veteran is awarded an initial 10 percent rating for his 
service-connected bilateral shoulder disorder.

The Veteran is not, however entitled to a rating in excess of 
10 percent, either prior to October 2004 or thereafter, as 
there is no evidence that either shoulder's motion is limited 
to shoulder level so as to warrant a 20 percent rating, nor 
is there evidence of recurrent dislocation of the 
scapulohumeral joint with frequent episodes of guarding all 
arm movements or infrequent episodes of guarding of movement 
at the shoulder level.  Although the Veteran reported 
instances of difficulty reaching overhead, the record is 
devoid of a clinical assessment that the range of motion in 
his shoulders is limited to shoulder level.  As such, a 
rating in excess of 10 percent at any point during this 
appeal for the Veteran's service-connected bilateral shoulder 
disorder is denied.  

Bilateral Hearing Loss

The Veteran essentially contends that his hearing loss 
warrants a compensable rating.  In evaluating service-
connected hearing loss, disability ratings are derived from 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.


% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In December 2002, the Veteran underwent a VA audiological 
examination, and his puretone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
40
50
45
41
LEFT
25
35
45
55
40

The speech discrimination was 88 percent bilaterally.  The 
diagnosis following the examination was moderate, bilateral 
high frequency sensorineural hearing loss.

On the VA audiological evaluation performed in October 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
45
55
38
LEFT
20
35
55
50
40

The speech discrimination was 96 percent bilaterally.  The 
diagnosis following the examination was bilateral sloping 
mild to moderate high frequency sensorineural hearing loss at 
2000 Hz and above.  

On the VA audiological evaluation performed in February 2008, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
35
50
60
40
LEFT
20
35
55
60
43

The speech discrimination was 96 percent bilaterally.  The 
diagnosis following the examination was mild bilateral 
sensorineural hearing loss at 2000 Hz and moderate bilateral 
sensorineural hearing loss at 3000 and 4000 Hz.  

Reviewing the probative medical evidence, the February 2008 
VA examination indicated that the average decibel loss was 40 
for the right ear and speech discrimination for that ear was 
96 percent.  This corresponds to Level I hearing in the right 
ear.  For the left ear, the average decibel loss was 43 and 
the speech discrimination was 96 percent.  This also 
translates into Level I hearing for the left ear.  When those 
values are plotted on Table VII, it is apparent that the 
currently assigned noncompensable evaluation for the 
Veteran's bilateral hearing loss is accurate and appropriate.  

The Board notes that the October 2005 VA examination yielded 
similar results.  At the time of this examination, the 
average decibel loss was 38 for the right ear and speech 
discrimination was 96 percent, and the average decibel loss 
for the left ear was 40 and the speech discrimination was 100 
percent.  Both translate into Level I hearing for each ear. 

Again, similar results were yielded during the December 2002 
VA audiological examination.  The average decibel loss in the 
right ear was 41 and speech discrimination was 88 percent, 
and the average decibel loss for the left ear was 40 and the 
speech discrimination was 88 percent.  Both results translate 
into Level II hearing for each ear and when those values are 
plotted on Table VII, it is again apparent that the currently 
assigned noncompensable evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriate.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 4.86, but finds that the provisions 
of that regulation are not for application in this case.  
None of the VA audiological examinations demonstrated that 
the puretone thresholds at each of the four specified 
frequencies was 55 decibels or more, or that the puretone 
threshold at 1,000 Hertz was 30 decibels or less and 
70 decibels or more at 2,000 Hertz.  Consequently, a higher 
initial evaluation for the Veteran's bilateral hearing loss 
is not warranted.

Hemorrhoids

The Veteran contends that his service-connected hemorrhoids 
are of a severity to warrant a compensable rating.  The 
Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating. 

During the Veteran's December 2002 VA general medical 
examination, the Veteran was noted to have no perirectal 
excoriations and no hemorrhoids.  He had reported on and off 
flare-ups of hemorrhoids, consisting mainly of soreness, and 
with occasional bleeding.  The Veteran was noted to have a 
history of hemorrhoids, but they were currently resolved.  

In October 2005, the Veteran underwent a VA examination 
regarding his hemorrhoids.  The Veteran reported no surgery, 
incision, draining or pendulous hemorrhoids for the last 4 
years.  The examiner indicated that the Veteran did not have 
large, protruding hemorrhoids that were irreducible, 
thrombotic or the site of frequent recurrences.  The digital 
rectal examination was negative.  The examiner indicated that 
the Veteran had non-symptomatic, non-disabling internal and 
external hemorrhoids with a negative examination.  

In February 2008, the Veteran underwent another VA 
examination in regards to his hemorrhoids.  The Veteran 
reported hemorrhoid flare-ups at least two to three times per 
year, lasting for a week to 10 days with symptoms of pain and 
bleeding.  The Veteran denied any anemia, constipation, 
diarrhea, abdominal complaints or abdominal surgery.  
Physical examination revealed no external hemorrhoids, and 
rectal examination was negative to stools and there were no 
palpable hemorrhoids.  The impression was hemorrhoids with no 
evidence of external hemorrhoids, and flare-ups three times 
yearly secondary to internal hemorrhoids.  The examination 
was negative.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to an initial compensable rating 
for his service-connected hemorrhoids.  There is no evidence 
that the Veteran's hemorrhoids are large and thrombotic, 
irreducible, with excessive tissue evidencing recurrences.  
The VA examinations were negative for findings of external or 
internal hemorrhoids and the Veteran's reported flare-ups 
were noted, but there is no evidence to support a finding 
that his hemorrhoids are more than mild to moderate in nature 
as contemplated under the rating criteria.  As such, a 
compensable rating for service-connected hemorrhoids is 
denied.  

Extraschedular Considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected disabilities noted above, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of these disabilities.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
service-connected degenerative changes of the knees, ankles, 
elbows, shoulders, wrists and bilateral hearing loss, 
hemorrhoids and residuals of a fracture to the left distal 
radius, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairment experienced by the Veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

Service connection for an acquired psychiatric disorder 
(depression) is granted.  

Service connection for residuals of asbestos is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 10 percent rating for 
degenerative changes of each elbow, the right wrist and each 
ankle is granted.  

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 10 percent rating for 
degenerative changes of each knee is granted.  

A rating in excess of 10 percent for degenerative changes of 
the knees from February 13, 2008, is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 10 percent rating for a 
nondisplaced fracture of the left distal radius is granted.  

A rating in excess of 20 percent for a nondisplaced fracture 
of the left distal radius from February 13, 2008, is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 10 percent rating for 
degenerative changes of each shoulder is granted.  

A rating in excess of 10 percent for degenerative changes of 
each shoulder from October 26, 2004, is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for hemorrhoids is denied.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


